Name: 2008/351/EC: Commission Decision of 28 April 2008 amending Decision 2000/57/EC as regards events to be reported within the early warning and response system for the prevention and control of communicable diseases (notified under document number C(2008) 1574) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  information and information processing
 Date Published: 2008-05-01

 1.5.2008 EN Official Journal of the European Union L 117/40 COMMISSION DECISION of 28 April 2008 amending Decision 2000/57/EC as regards events to be reported within the early warning and response system for the prevention and control of communicable diseases (notified under document number C(2008) 1574) (Text with EEA relevance) (2008/351/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (1), and in particular Articles 1 and 7 thereof, Whereas: (1) Annex I to Decision 2000/57/EC of 22 December 1999 on the early warning and response system for the prevention and control of communicable diseases under Decision No 2119/98/EC of the European Parliament and of the Council (2) lays down events to be reported by the competent public health authorities of each Member State within that system. (2) The early warning and response system of the Community network should be reserved for events defined in Annex I to Commission Decision 2000/96/EC (3) or for any other communicable diseases pursuant to Article 7 of that Decision, which, by themselves or in association with other similar events, are or have potential to become public health threats. (3) In its conclusions of 30 November and 1 December 2006 the Council of the European Union considered that the World Health Organization and the Community network under Decision No 2119/98/EC should be notified of potential public-health emergencies of international concern at the same time as the Community network, in order to prevent any delay. (4) Under the International Health Regulations (2005), which entered into force on 15 June 2007, the competent authorities of the Member States must notify or consult the World Health Organization on certain public health events, in particular those which may constitute a public health emergency of international concern, as well as on any health measure implemented in response to those events. (5) Those notifications and consultations concerning communicable diseases pursuant to Annex of Decision No 2119/98/EC should be transmitted through the early warning and response system set up by Decision 2000/57/EC at the same time as to the World Health Organization, in order to ensure that the Commission and the other Member States are informed without delay. (6) Annex I to Decision 2000/57/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 7 of Decision No 2119/98/EC, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2000/57/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 May 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 3.10.1998, p. 1. Decision as last amended by Commission Decision 2007/875/EC (OJ L 344, 28.12.2007, p. 48). (2) OJ L 21, 26.1.2000, p. 32. (3) OJ L 28, 3.2.2000, p. 50. Decision as last amended by Decision 2007/875/EC. ANNEX In Annex I to Decision 2000/57/EC, the following point 5 is added: 5. Manifestation of a disease or an occurrence that creates a potential for a disease pursuant to Article 1 of the International Health Regulations (2005) which is a communicable disease pursuant to Annex to Decision No 2119/98/EC and related measures to be notified to the World Health Organization under Article 6 of the International Health Regulations (2005).